USDC IN/ND case 1:19-cv-00109-WCL-SLC document 20 filed 04/12/21 page 1 of 1


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

 RICHARD J. SIPOCZ,                            )
                                               )
              Plaintiff,                       )
                                               )
         v.                                    )        Case No. 1:19-cv-00109
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
              Defendant.                       )


                 STIPULATION OF DISMISSAL WITH PREJUDICE

       Come now the parties, by counsel, pursuant to Fed. R. Civ. P. 41(a), and

stipulate to the dismissal of the above-captioned action with prejudice. Costs to

Plaintiff. Costs paid.

      Date: April 12, 2021


      _/s/ David L. Farnbauch________      _/s/ Deborah M. Leonard______________
      David L. Farnbauch                   Deborah M. Leonard
      Sweeney Law Firm                     Assistant United States Attorney
      8109-B Lima Road                     Northern District of Indiana
      Fort Wayne, IN 46818                 5400 Federal Plaza, Ste. 1500
      (260) 420-3137                       Hammond, IN 46320
      dlf@sweeneylawfirm.com               (219) 937-5500
      Counsel for Plaintiff                Deborah.Leonard@usdoj.gov
                                           Counsel for Defendant


                                           _/s/ Lauren Waxler____________
                                           Lauren Waxler
                                           Assistant United States Attorneys
                                           Northern District of Indiana
                                           5400 Federal Plaza, Ste. 1500
                                           Hammond, IN 46320
                                           (219) 937-5500
                                           Lauren.waxler@usdoj.gov
                                           Counsel for Defendant
